     Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 1 of 18 PageID #:149



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE                )
BONSEIGNEUR, and BIANCA                    )
FAIRMAN, on behalf of themselves and       )
all other plaintiffs similarly situated,   )
                                           )   Case No. 1:18-cv-03305
        Plaintiffs,                        )
                                           )   Honorable Harry D. Leinenweber
v.                                         )
                                           )
LASALLE GROUP, INC. and TAMYRA             )
MIRACLE, individually,                     )
                                           )
        Defendants.                        )




     DEFENDANT THE LASALLE GROUP INC.’S OPPOSITION TO PLAINTIFFS’
       MOTION FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE
         ACTION AND TO ISSUE NOTICE PURSUANT TO 29 U.S.C. §216(B)
     Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 2 of 18 PageID #:150



         Because Plaintiffs cannot meet their legal burden for conditional certification, Defendant

THE LASALLE GROUP, INC. (“LaSalle”) requests this Court deny Plaintiffs’ Motion for Conditional

Certification of a Collective Action and to Issue Notice Pursuant to Section 216(b).

I.       INTRODUCTION
         Plaintiffs seek to conditionally certify a collective action and issue notice to “all persons

who have been employed by LaSalle as hourly-wage earning (i.e., non-salaried) employees within

the past three years.” Doc. 14, p. 3. In support of their Motion, the two remaining Plaintiffs,

Bonseigneur and Ruffolo, submitted nearly identical declarations1 stating that LaSalle maintained

a nationwide policy of deducting 30 minutes from each employee’s daily pay for a lunch break

regardless of whether that employee actually took a break for lunch; LaSalle does not track whether

or not an hourly employee takes a lunch break; and there are no other records that show whether

or not the employee actually took a break for lunch. Docs. 14-2, 14-3 at ¶¶4-5.

         At their depositions, both Plaintiffs directly contradicted their sworn Declaration testimony

and conceded that:

        LaSalle requires employees who work during their lunch break to submit a missed
         punch/missed lunch form to their manager, and LaSalle overrides the automatic lunch
         deduction in the Paycom system so that employees are paid for those 30 minutes.
        Plaintiffs have no knowledge of any nationwide practice; their claims are specifically
         limited to lunch periods from May 2017 to November 2017 at the South Barrington
         location, when they reported to a single manager – Executive Director, Tamyra Miracle.
        Plaintiffs have no personal knowledge of: how any other employees working for any other
         managers or at any other locations notified LaSalle that they worked during their lunch;
         how any other managers handled those employees’ missed lunch breaks; and whether or
         not those employees were paid for that time.



1
  Bianca Fairman voluntarily dismissed her claims against LaSalle after LaSalle served discovery on her
and noticed her deposition. Doc. 24. Accordingly, her declaration must be disregarded. Swinney v.
Amcomm Telecomm., Inc., 2013 WL 28063, at *3 n.2 (E.D. Mich. Jan. 2, 2013) (considering only the
remaining lead plaintiff’s declaration on a motion for conditional certification because the other lead
plaintiff voluntarily dismissed his claim and, thus, could not be similarly situated to or represent opt-in
plaintiffs).

                                                    1
      Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 3 of 18 PageID #:151



         Further, Plaintiffs are not “similarly situated” to any purported collective. Bonseigneur, as

administrative manager at South Barrington, had access to modify time entries in the Paycom

system. She modified her own time entries on a regular basis when she worked during lunch –

edits that did not require any approval from management. She also modified nearly all of her own

and Ruffolo’s time entries between August and November 2017. Notably, records showing when

Bonseigneur used her security badge to enter the building reflect that she was not in the building

during numerous instances when she edited her time records to show she was working. Plaintiffs

were actually paid overtime wages for hours they did not work, and LaSalle terminated Plaintiffs’

employment for falsifying their time entries in violation of LaSalle’s policy.

         For these reasons, as detailed below, collective action certification under Section 216(b) is

improper and Plaintiffs’ Motion should be denied.

II.      FACTUAL BACKGROUND
         A.     LaSalle’s Business and Wage & Hour Policies
         LaSalle designs, develops, builds, manages, and owns Autumn Leaves memory care

assisted living communities in multiple states. Each LaSalle community has several different

hourly positions, which may include caregivers, nurses, life engagement specialists, life

engagement mangers, administrative managers, maintenance managers, housekeepers, cooks, and

others depending on the individual community’s operations and patient census. These positions

report to different managers and work different schedules. Ex. A (“Salbego Dec.”), ¶5.            For

example, at the South Barrington location, the administrative manager, the life engagement

specialist, the life engagement manager, and the maintenance manager report to the executive

director and are expected to work weekdays from 9 a.m. to 5 p.m. Housekeepers and cooks report

to the executive director and are expected to work from 9 a.m. to 5 p.m. Caregivers and nurses




                                                  2
      Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 4 of 18 PageID #:152



report to the director of healthcare and work first, second, or third shift to provide round-the-clock

patient care. Ex. B (“Miracle Dec.”), ¶5.

         LaSalle’s Employee Handbook provides that overtime is paid at one and one half times the

employee’s regular rate of pay and must be approved in advance by the manager to whom the

employee reports. Salbego Dec. ¶6. Working unauthorized overtime is a policy violation subject

to disciplinary action up to and including termination. Id. ¶7. The Handbook also provides that

30-minute meal breaks are mandatory. Id. ¶9. The general process is that full-time hourly

employees have 30 minutes deducted from their hours worked each day for their meal break, and

LaSalle’s policy prohibits hourly employees from performing work during the meal break. Id. ¶9-

10.    However, in those circumstances when an hourly employee does have a lunch break

interrupted or a meal break is missed, LaSalle requires the employee to immediately report the

interruption to his/her manager for the employee’s time to be paid. Id. Employees are responsible

for accurately reporting their time worked, and providing proper documentation when they forget

to punch in or do not take meal breaks, including missed punch/missed lunch forms. Id. ¶9.

Employees are prohibited from falsifying time entries or recording time for another employee. Id.

¶8.

         South Barrington employees are required to record their time using the Paycom system.

Miracle Dec. ¶6. Each employee has a unique username and password. At the start of the shift,

the employees uses a computer located inside the facility to log in to Paycom and punch in. At the

end of the shift, the employee uses a computer to log in to Paycom and punch out. Id. Further, at

South Barrington, only the director of healthcare, the administrative manager, and the executive

director have access to modify time entries in Paycom. Id. ¶7; Ex. C (“Bonseigneur Dep.”),

117:21-118:7. If an employee forgets to punch in or out, she must notify her manager and submit

a missed punch form so that her manager can correct her time entry in Paycom. Miracle Dec. ¶7.

                                                  3
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 5 of 18 PageID #:153



Similarly, if an employee works through or has an interrupted meal break and that break is not

otherwise taken later in the day, the employee informs her manager and, in most circumstances,

fills out a missed punch/missed lunch form. Id. ¶8. Where a manager is informed of the missed

or interrupted lunch, the manager (or another employee who can edit Paycom records) then enters

a lunch override for that employee in Paycom on that day, and the employee is paid for those 30

minutes. Id. ¶9.

       B.      Bonseigneur’s Employment with LaSalle.
       On August 22, 2015, Bonseigneur applied for a caregiver position at LaSalle’s St. Charles,

Illinois location. In her job application, Bonseigneur stated that she had earned her GED, but

admitted in her deposition that statement on her employment application was false. Bonseigneur

Dep. at 49:19-50:18. Bonseigneur knew that a GED was a required qualification for each of the

positions she held with LaSalle. Id. at 70, 77.

       Bonseigneur initially worked as a caregiver and later a lead caregiver at the St. Charles,

Illinois location. Id. at 59:5-8. Bonseigneur knew LaSalle’s policy required employees to report

when they worked during a lunch break so that they would be paid for that time. Id. at 113:19-

114:13. If she worked during a lunch break, she filled out a missed punch form, turned it into the

administrative manager, and was paid for those 30 minutes. Id. at 105:17-22. She was never told

not to turn in a form when she worked during lunch. Id. at 106:10-16.

       On May 26, 2016, Bonseigneur transferred to the administrative manager position at South

Barrington. Id. at 72:7-73:23. In that position, she reported to four different executive directors.

Id. at 79:3-24. Bonseigneur’s job duties were not directly related to patient care. She answered

phones, signed for packages, responded to door alarms, conducted tours of the facility, and did

general office tasks like filing and copying. Id. at 77:24-78:9. Her schedule was generally

Monday-Friday, 9 a.m. to 5 p.m., and she worked some weekends. Id. at 83:9-22.


                                                  4
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 6 of 18 PageID #:154



       As administrative manager, Bonseigneur trained new employees to use Paycom and

showed them the forms to fill out when they worked during a lunch break. Id. at 154:15-155:5,

159:8-17. She was also responsible for approving other employees’ time in Paycom, for entering

employees’ time when they submitted missed punch forms, and for overriding the automatic lunch

deduction in Paycom when employees reported a missed lunch. Id. at 110:24-111:9.

       Bonseigneur frequently modified her own time entries in Paycom. Her edits were not

reviewed or approved by anyone, so she was paid for whatever time she entered in Paycom. Id.at

123:1-9. Bonseigneur was able to enter a lunch override or “waived lunch” for herself without

needing any manager’s permission, and – when she did – she was paid for that time. Id. at 117-

18. She did so more than 20 times just while working at South Barrington. Id. at 121:24-123:19,

130:7-131:9.

       At some point after May 2017, Bonseigneur claims that Executive Director Miracle told

her not to override lunch periods in Paycom for five caregivers, and that those five caregivers

needed to speak to Miracle directly about overriding the lunch deduction. Bonseigneur does not

know whether or not, in each of those instances, Miracle decided to override or not to override the

lunch deduction, or how Miracle made such determinations. Id. at 146:3-149:20.

       C.      Ruffolo’s Employment with LaSalle.
       On October 16, 2016, Ruffolo was hired as a part-time life engagement specialist at the St.

Charles, Illinois location. Ex. D (“Ruffolo Dep.”), 27:19-28-2. She worked every other weekend

for a total of 16 hours every two weeks – never anywhere near 40 hours per week. Id. at 26:4-20.

She reported to two different executive directors, and her job was to entertain residents of the

facility. Id. at 25:23-26:24.

       On May 15, 2017, Ruffolo transferred to a life engagement manager position at South

Barrington. Id. at 33:17-34:5. In that position, she had additional authority to hire entertainers,


                                                5
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 7 of 18 PageID #:155



purchase supplies, write the newsletter, and serve as the manager on duty at times. Id. at 30:4-14.

Her schedule was Monday-Friday, 9 a.m. to 5 p.m., except one day per week when she worked

from 10 a.m. to 7 p.m. She also worked one weekend a month for 5 hours per day, and she worked

5-8 hours per month from home on a newsletter. Id. at 31:9-33.

       Ruffolo signed a written acknowledgement of LaSalle’s policy for meal breaks at the start

of her employment. Id. at 49:1-52:13. When she worked at St. Charles, she punched out when

she was taking her lunch break and then she punched back in at the end of her lunch. Id. at 38:3-

39:23. When she worked at South Barrington, she claims Executive Director Miracle told her not

to do that because her lunch break was automatically deducted. Id. at 42:3-19.

       D.      Bonseigneur Modified A Significant Amount of Her Own Time Entries and
               Ruffolo’s Time Entries.
       Bonseigneur admitted that she frequently modified her own time entries in Paycom and

then approved her own time so that she would be paid based on those modified time entries. Id.

at 125:23-128:20. She often logged into Paycom and entered her punches after-the-fact, rather

than punching in when she started working and punching out when she finished working each day.

Bonseigneur’s Paycom records do not reflect the original punches that she made in Paycom each

day. They reflect that Bonseigneur would go into Paycom days later and modify her original time

entries. In fact, she did that for every single one of her time entries between September 4 and

October 9, 2017, between October 10 and October 15, 2017, and between October 16 and

November 19, 2017. Id. at 182:13-187:18; Ex. E (“Bazzell Dec.”), Ex. 3 at LaSalle_2134-48.

       Often, Bonseigneur’s time entries in Paycom do not match the times she used her security

card to enter the facility—meaning her security badge records show she was not even in the

building at the edited start time she belatedly entered in Paycom. For example, on October 28,

2016, her “in” punch in Paycom, which she modified after-the-fact, is 9:00 a.m. on-the-dot. But



                                                6
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 8 of 18 PageID #:156



she did not use her security card to swipe into the building that day until 10:05 a.m. Similarly, for

January 22, 2017, her “in” punch, which had been edited, is 8:15 a.m. But according to her security

card, she did not enter the building that day until 9:54 a.m. In contrast, on a day when Bonseigneur

did not edit her punches, January 21, 2017, Paycom shows she punched in at 10:07 a.m., just

minutes after she badged into the building at 10:05 a.m. Id. at 175:22-182:12; Compare Bazzell

Dec. Ex. 1 with Ex. 2. Bonseigneur contended that she did not believe the security badge records

are accurate, even though she had never seen or reviewed them before. But she admitted that there

are numerous instances when she edited her time records to a start time much earlier than her

security badge records show she entered the building. Bonseigneur Dep. at 181:17-182:12.

       Unlike Bonseigneur, Ruffolo did not have the ability to edit her own time entries after she

entered them. Id. at 43:18-21. Instead, Bonseigneur was responsible for making edits to Ruffolo’s

time. Bonseigneur Dep. at 188:1-11. Ruffolo and Bonseigneur worked in the same small office

together, and their desks were separated by just a few feet. Id. at 188:18-190:12. Ruffolo’s

Paycom records show that Bonseigneur modified nearly all of Ruffolo’s time entries between

August 1, 2017 and November 16, 2017. Ruffolo Dep. at 63:2-65:1; Bazzell Dec. Ex. 4 at

LaSalle_1978-95. Bonseigneur claims that she only edited Ruffolo’s time when Ruffolo forgot to

punch in and gave Bonseigneur a missed punch form.             Bonseigneur Dep. at 192:9-194:1.

Bonseigneur further testified that she had no idea if the handwritten time records that Ruffolo

would give her were accurate. Id. at 192:16-193:1. In contrast, Ruffolo claims she had no idea

that Bonseigneur modified her time entries, does not know why her records were edited, and admits

she did not turn in a missed punch form almost every day during that time period. Ruffolo Dep.

at 65:2-6.




                                                 7
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 9 of 18 PageID #:157



       E.      Miracle Terminated Plaintiffs’ Employment Because They Falsified Time
               Entries.
       Miracle started working for LaSalle in May 2017 as the Executive Director of the South

Barrington location. Miracle Dec. ¶3. In November 2017, Miracle learned that Bonseigneur and

Ruffolo had been working significant amounts of overtime over the past few months that was not

typical for their positions. Id. ¶¶10-11; Salbego Dec. ¶¶11-12. For example, Ruffolo’s time entries

included 20.05 hours of overtime between October 30, 2017 and November 12, 2017. Miracle

Dec. ¶11. As another example, Bonseigneur’s time entries included 20.99 hours of overtime

between October 16, 2017 and October 29, 2017. Id.2 LaSalle paid Plaintiffs for the overtime in

Paycom, but neither Bonseigneur nor Ruffolo had asked for or received Miracle’s advance

approval before working overtime, as required under LaSalle’s policy. Miracle Dec. ¶12; Salbego

Dec. ¶15.

       In fact, Bonseigneur was modifying nearly all of both her own time entries and Ruffolo’s

time entries in the Paycom system between August 2017 and November 2017 by entering both her

and Ruffolo’s punch in and punch out times after-the-fact, instead of contemporaneously as

required by LaSalle’s policy. Miracle Dec. ¶11; Salbego Dec. ¶13. Most egregiously, Bonseigneur

had modified Ruffolo’s time entries to punch in and punch out on November 7 and November 9,

2017 – days that Ruffolo took off and did not work. Miracle Dec. ¶12; Salbego Dec. ¶14. Their

conduct violated LaSalle’s policy, which resulted in termination of their employment. Miracle

Dec. ¶14; Salbego Dec. at ¶16.




2
 Notably, during both of these example pay periods, the time records were heavily edited by Bonseigneur.
Ruffolo Dep. at 63:2-65:1; Bazzell Dec. Ex. 2 at LaSalle_2134-48 and Ex. 4 at LaSalle_1978-95.

                                                   8
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 10 of 18 PageID #:158



        F.      Plaintiffs’ Declarations Contain False Statements.
        Plaintiffs’ deposition testimony uncovered several false statements in the Declarations they

submitted in support of their Motion, which go to the core of their request for conditional

certification. For example, their Declarations each identically state:

       “LaSalle has a policy of automatically deducting 30 minutes for all of its hourly
        employees’ time regardless of whether or not the employee actually took a lunch break”
        Docs. 14-2, 14-3 at ¶ 4; and
       “LaSalle does not track whether or not an hourly employee takes a lunch break … there
        are no other records that show whether or not the employee actually took a break for
        lunch ….” Docs. 14-2, 14-3 at ¶ 5.

        Both Plaintiffs admitted that these statements, rendered under oath, were false.

Bonseigneur admitted that she filled out missed lunch forms and was paid for lunch when she

worked through her break at the St. Charles location, and that she had no issues with missed

lunches at South Barrington before Miracle became the Executive Director. Bonseigneur Dep. at

157:11-22, 158:5-9. She also testified that she could enter a “waived lunch” code for herself at

South Barrington, and did that on many occasions, resulting in her being paid for her lunch period.

Id. at 121:24-123:19. According to Bonseigneur, how employees were compensated for missed

or interrupted lunch breaks varied by the executive director who was in charge and the only

executive director she claimed was doing the lunch process improperly was Miracle. Id. at 158:15-

159:3.3 Similarly, Ruffolo admitted that when she handed in a document stating that she worked

through her lunch break, then she would be paid for those 30 minutes. Ruffolo Dep. at 79:14-19.

        Plaintiffs’ Declarations also state that:

       they observed other hourly employees who were unable to take lunch breaks and other
        hourly employees who did not take a 30-minute break to eat lunch, Docs 14-2, 14-3, ¶ 11;
        and


3
  Bonseigneur also testified that LaSalle generally did not have any reason to know when she worked
through lunch, and Ruffolo testified that she was never instructed not to submit a form to record a missed
lunch or not to take a later lunch. Bonseigneur Dep. 106:17-19, 123:1-19; Ruffolo Dep. at 87:11-17.

                                                    9
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 11 of 18 PageID #:159



          other employees reported to them that they were not permitted to take lunch breaks. Docs.
           14-2, 14-3, ¶ 12.

           Again, Plaintiffs’ testimony at deposition shows these statements were false. Bonseigneur

filled in or assisted with training at facilities in Arlington Heights and Vernon Hills, Illinois and in

Wisconsin on a few limited occasions. Id. at 160:6-162:10. Bonseigneur confirmed that Arlington

Heights’ employees filled out a form when they worked during lunch and their lunch break would

be overridden in Paycom. She admitted she has no personal knowledge of how any other LaSalle

locations handled employees’ missed lunch breaks. Id. at 163:24-164:20. Similarly, Ruffolo

testified that Miracle told her and some caregivers to sit with residents to help them eat their

lunches, but Miracle did not tell them that they could not take a lunch break later on their own. Id.

at 85:12-87:17. Ruffolo also admitted she has no knowledge of whether caregivers actually took

a lunch break, and she has no knowledge of any other employees at South Barrington or any other

location who worked during lunch and were not paid. Id. at 93:14-95:13.

III.       ARGUMENT
           A.     Plaintiffs Fail to Provide Evidence Based on Personal Knowledge to Show a
                  Common Unlawful Policy.
           Pursuant to 29 U.S.C. § 216(b), an action for overtime under the FLSA may be brought

“by any one or more employees for and on behalf of himself or themselves and others similarly

situated.” Id. To prevail on a motion for conditional certification, plaintiffs must make a “modest

factual showing” that the putative class were “victims of a common policy or plan that violated

the law.” Flores v. Lifeway Foods, Inc., 289 F.Supp.2d 1042, 1045 (N.D. Ill. 2003).

           Allegations of individual FLSA violations are insufficient to establish an unlawful

company-wide policy for purposes of conditional certification. Id. at 1046 (“It is the opinion of

the [c]ourt that a demonstration of [the defendant’s] payment practice concerning two out of fifty

employees (four percent of [d]efendant’s workforce) does not rise to the level of a common policy


                                                  10
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 12 of 18 PageID #:160



or plan by [the defendant] that violated the FLSA.”). Further, a plaintiff cannot satisfy her burden

with “unsupported assertions.” Id. Rather, courts require a plaintiff to support her claims with

specific facts. See Boyd v. Alutiiq Global Solutions, LLC, 2011 WL 3511085, at *5 (N.D. Ill.

Aug. 8, 2011) (citing Adair v. Wis. Bell, Inc., 2008 WL 4224360 (E.D. Wis. Sept. 11, 2008)

(rejecting statements in plaintiffs’ declarations that contain inadmissible hearsay and are not based

on personal knowledge of the declarants); Mares v. Caesars Entm’t, Inc., 2007 WL 118877, at *3

(S.D. Ind. Jan. 10, 2007) (“[A]lleged conversations with unidentified persons is insufficient to

establish personal knowledge as to the policies and practices in effect.”).

       In this case, Plaintiffs merely assert LaSalle deducts 30 minutes for a lunch break each day.

But, in their depositions they conceded that policy was not absolute, and that employees were paid

when they worked during a lunch break. In fact, when employees submitted a form stating they

worked during lunch or otherwise informed management, LaSalle paid them for their lunch break.

Bonseigneur admitted that when employees provided her forms stating they worked during lunch,

she entered an override in Paycom to pay them for that time – except for a narrow timeframe after

May 2017 when Executive Director Miracle allegedly told Bonseigneur not to override lunch

breaks for a certain number of caregivers (although Bonseigneur admitted she continued to

override lunch breaks for herself during this timeframe). Even then, Bonseigneur does not know

how or whether Miracle decided to handle those issues. Bonseigneur Dep. at 149. Bonseigneur

has no knowledge of how lunch breaks were handled for any other employees at other locations,

including whether they submitted forms stating they worked through lunch, or whether LaSalle

failed to pay them. Id. at 163:24-164:20. Even at the South Barrington facility, the sole location

where Bonseigneur contended there were issues with the lunch break process, she testified that she

did not know what the lunch process was for employees in various departments in that facility,

such as line cooks, maintenance, and housekeeping employees. Id. at 165:3-166:1, 168:14-22.

                                                 11
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 13 of 18 PageID #:161



Ruffolo, for her part, does not know whether caregivers took lunch breaks aside from the times

they assisted residents to eat their lunches, and does not know whether any other employees at the

South Barrington or any other location worked during lunch and were not paid for that time.

Ruffolo Dep. at 93:14-95:13.

       In short, Plaintiffs have utterly failed to set forth “a common policy or plan that violated

the law.” Flores, 289 F. Supp. 2d at 1045 (emphasis added). This is because deducting meal

breaks is not unlawful. Creal v. Group O, Inc., 155 F. Supp. 3d 831, 841 (N.D. Ill. 2016) (meal

deduction policy does not violate the FLSA and granting decertification where several plaintiffs

knew of employer’s lawful policies requiring them to take their full meal periods); Camilotes v.

Resurrection Health Care Corp., 286 F.R.D. 339, 350 (N.D. Ill. 2012) (“common policy of

automatically deducting 30 minutes from employees’ shifts . . . in and of itself, does not violate

the FLSA”); Frye v. Baptist Memorial Hosp., 2010 WL 3862591, at *7 (W.D. Tenn. Sept. 27,

2010) (“requiring its employees to take affirmative action to ensure payment for time worked

during meal breaks, by itself, does not support a common theory of statutory violations”); Wage

and Hour Div., U.S. Dep’t of Labor Fact Sheet No. 53, The Health Care Industry and Hours

Worked (July 2009) (automatic meal break deduction is lawful). Indeed, both Bonseigneur and

Ruffolo admitted they were aware of the policy to get paid for missed lunches, and followed it.

       Moreover, for these same reasons, Plaintiffs’ reliance on this Court’s opinion in Muir v.

Guardian Heating and Cooling Service, Inc. is misplaced. Unlike in Muir, Plaintiffs in this case

gave sworn testimony that demonstrates that neither LaSalle’s policy nor its practice is unlawful,

and that Plaintiffs do not know if any other employees worked during lunch breaks or had their

lunch breaks interrupted and were not paid for that time. Plaintiffs merely speculate that Miracle

refused to override the automatic lunch deduction for a handful of caregivers at the South

Barrington location. Even if that were true, the allegedly improper directions from one single

                                               12
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 14 of 18 PageID #:162



manager at one location does not demonstrate a common scheme or policy warranting conditional

certification of a collective of all hourly employees nationwide. That lack of evidence is especially

striking here, where the only two remaining Plaintiffs shared a single small office in a single

location (South Barrington).

       B.      Plaintiffs Cannot Establish that Any Individuals They Seek to Represent are
               Similarly-Situated.
       Conditional certification is improper where, as here, individualized, fact-intensive

determinations are required. Steger v. Lifetime Fitness, Inc., 2016 WL 245899 (N.D. Ill. Jan. 21,

2016) (denying conditional certification because the “highly individualized inquiries which will

be required would substantially eliminate the judicial efficiency, and the resulting benefit to the

parties, traditionally attained through the collective treatment of claims.”). In Steger, the court

denied conditional certification because the proposed class’ job duties varied, and it “was

impacted, not by a uniform [policy], but rather by the individual actions of specific department

heads acting contrary to corporate policy, as moderated by each employee’s individual decisions.”

Id. at *13. Similarly, here, the particularized inquiry of whether an employee works during lunch

and how the employee receives manager approval is not suitable for collective treatment. See,

e.g., Walker v. Health and Hosp. Corp. of Marion Cnty., 2016 WL 7179370, at *12 (S.D. Ind. Dec.

9, 2016) (denying conditional certification where plaintiffs failed to show that other plaintiffs were

not requesting to be paid for interrupted meal breaks, or that the company should have known they

were working during meal breaks and not requesting pay).

       This case is rife with unique issues that distinguish Bonseigneur and Ruffolo from any

other allegedly “similarly situated” employees. Neither Bonseigneur nor Ruffolo held job duties




                                                 13
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 15 of 18 PageID #:163



similar to all other hourly employees nationwide.4 During the time period at issue, from May 2017

onward, Bonseigneur was the administrative manager, who, unlike any other hourly employees,

had access to override her own lunch breaks and other employees’ lunch breaks. Bonseigneur

Dep. at 109-11, 117-18. Ruffolo was the only life engagement manager at South Barrington and

neither Bonseigneur nor Ruffolo know how other supervisors in other locations addressed

employees’ missed lunch breaks or even whether employees in other locations actually miss lunch

breaks in the first place. Id. at 163:24-164:20; Ruffolo Dep. at 93:14-95:13. That Bonseigneur

and Ruffolo are not “similarly situated” to any particular group is further amplified by their

admissions that they submitted false statements in their Declarations on the threshold issue in this

case—lunch breaks. See, e.g., Luksza v. TJX Companies, Inc., 2012 WL 3277049, at *10-11 (D.

Nev. Aug. 8, 2012) (denying conditional certification where named plaintiffs “admitted during

their depositions that several portions of their declarations were incorrect” and evidence adduced

in discovery suggested plaintiffs were not similarly-situated to potential opt-ins).

        For these reasons, Plaintiffs’ Motion should be denied in its entirety.

        C.      Only the South Barrington Location after May 2017 is at Issue.
        While conditional certification should be denied in its entirety for the reasons cited above,

to the extent that the Court disagrees, any notice should be limited to employees reporting to

Executive Director Miracle at the South Barrington location after May 2017, the sole period of

time during which Plaintiffs assert they were not paid appropriately when they worked during


4
  While not part of the request for conditional certification, in her deposition Bonseigneur claimed she
worked Sunday nights to enter time entries and approve other employees’ entries in Paycom – a task unique
to her administrative manager position. Bonseigneur Dep. at 197:7-198:7. Bonseigneur stated she did not
record the time she spent on that task in Paycom, but was aware of LaSalle’s policy requiring her to do so.
Id. at 198:12-200:6. Ruffolo worked from home in June 2017 and August 2017 for 8 hours per month on
the newsletter – a task unique to her life engagement manager position. Ruffolo Dep. at 30:14, 32:9-33:6,
106:5-15. Ruffolo did not record that time in Paycom, but she submitted a piece of paper to Miracle, and
Ruffolo does not know one way or another whether she was paid for that time. Id. at 106:16-109:1. This
testimony shows that Bonseigneur’s and Ruffolo’s claims are unique to their positions at South Barrington.

                                                    14
    Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 16 of 18 PageID #:164



lunch breaks. See, e.g., Solsol v. Scrub, Inc., 2015 WL 1943888 at *4 (N.D. Ill. 2015) (limiting

conditional certification to a single location because “[p]laintiffs … have not presented any

evidence concerning the … employees who worked at [other] locations and therefore have failed

to make any showing that the named plaintiffs are similarly situated to those individuals.”); Brand

v. Comcast Corp., 2012 WL 4482124 (N.D. Ill. 2012) (same); Berry v. Quick Test, Inc., 2012 WL

1133803, at *5-7 (N.D. Ill. 2012) (same). Again, Plaintiffs failed to offer information sufficient

to support FLSA claims at any other location or for any manager other than Miracle. Indeed,

Bonseigneur expressly stated Miracle was the only manager at issue with respect to her FLSA

claims. Id. at 158:15-159:3.

        D.     Plaintiffs’ Proposed Notice is Deficient in Multiple Respects.
        Even if Plaintiffs had met their burden to show conditional certification is warranted, which

they have not, the notice they have proposed is improper for the following reasons. 5

       The notice fails to state that the Court has not yet ruled on Plaintiffs’ allegations. See
        Fields v. Bancsource, Inc., 2015 WL 3654395, at *5 (N.D. Ill. 2015) (holding the notice
        should reflect that the Court takes no position on the merits of the case); Kelly v. Bluegreen
        Corp., 256 F.R.D. 626, 631 (W.D. Wis. 2009) (adding defendant’s denial of liability to
        the language of the notice).

       The notice fails to clarify that the lawsuit seeks only pay for time they worked when lunch
        breaks were missed or interrupted, and not any other allegedly unpaid wages.

       The notice fails to notify opt-in plaintiffs that they may have to participate in discovery,
        provide documents, appear for a deposition and testify at trial. See Fields, 2015 WL
        3654395, at *5 (holding that, to fully inform putative class members, the notice must state:
        “[i]f you choose to opt in, you may be required to provide information or documents,
        appear for a deposition, testify at trial, or otherwise participate in this action”).

       Any notice should be limited to hourly employees who worked at the South Barrington,
        Illinois location from May 2017 onward—the only timeframe and location for which
        Bonseigneur and Ruffolo claim any violations of the FLSA occurred.




5
  Should the Court grant conditional certification, LaSalle requests that the parties meet and confer
regarding the notice and submit short briefing to the Court for any matters on which they cannot agree.

                                                  15
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 17 of 18 PageID #:165



IV.    CONCLUSION
       Wherefore, Defendant The LaSalle Group, Inc. respectfully requests this Court deny

Plaintiffs’ Motion for Conditional Certification of a Collective Action and to Issue Notice Pursuant

to Section 216(b), and grant such other relief as the Court deems just and proper.



 DATED: November 13, 2018.                                  Respectfully submitted,


                                                      By:    /s/ Colleen G. DeRosa
 Colleen G. DeRosa (ARDC No. 6301589)                       One of the Attorneys for Defendant
                                                            THE LASALLE GROUP, INC.
 OGLETREE, DEAKINS, NASH,
   SMOAK & STEWART, P.C.
 155 North Wacker Drive, Suite 4300
 Chicago, IL 60606
 Telephone: 312.558.1220
 colleen.derosa@ogletree.com

 Michael D. Ray (ARDC No. 6285109)
 OGLETREE, DEAKINS, NASH,
   SMOAK & STEWART, P.C.
 201 South College Street, Suite 2300
 Charlotte, NC 28244
 Telephone: 704.342.2588
 michael.ray@ogletree.com




                                                16
   Case: 1:18-cv-03305 Document #: 28 Filed: 11/13/18 Page 18 of 18 PageID #:166



                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on November 13, 2018, the foregoing
Defendant’s Opposition to Plaintiffs’ Motion for Conditional Certification of a Collective
Action and to Issue Notice Pursuant to 29 U.S.C. §216(B) was filed electronically with the Clerk
of Court using the ECF system, and was served via electronic transmission upon:

                                 David J. Fish, Esq.
                                 Kimberly Hilton, Esq.
                                 John Kunze, Esq.
                                 THE FISH LAW FIRM
                                 200 East 5th Avenue
                                 Suite 123
                                 Naperville, IL 60563
                                 dfish@fishlawfirm.com
                                 khilton@fishlawfirm.com
                                 kunze@fishlawfirm.com

                                 Attorneys for Plaintiff



                                                   /s/ Colleen G. DeRosa




                                                                                       36281883.1




                                              17
